Title: To James Madison from Jean-Giscard Renauls, 20 January 1809
From: Renauls, Jean-Giscard
To: Madison, James



Votre Excellence,
Norfolk en Virginie ce 20. Janvier 1809.

L’Ouvrage que j’ai eu l’honneur de vous présenter dont le Prospectus est ci inclus ayant plu générallement dans ce pays et m’ayant procuré une souscription d’environ 40.000 dollars il ne me restait plus à faire, que d’aller en Europe pour son entière éxécution, et je crus devoir lui donner la préférence, bien convaincu après avoir parcouru les différentes villes du Continent de ne trouver aucun graveur capable de l’éxécuter avec la perfection qu’il requiert.
Il fallait donc, Votre Excellence, que je me rendisse, ou à Paris pour l’avoir mieux achevé et à meilleur marché, ou sacrifier L’Opération en le mettant entre les mains d’Artistes inferieurs aux talents et à l’Esprit que le Sujet exige; je ne prendrai jamais ce dernier partie,  non votre Excellence, Le Siége d’York ne paraitra point, à moins qu’il ne soit digne de l’approbation des Personnes qui ont bien voulu l’honorer de leur suffrage, mais les connaissances que j’ai dans la partie de la Gravure jointes à mon attachement pour le pays, me dictaient imperieusement cette loi.
Cependant Votre Excellence, au moment que je me disposais à partir pour France, la malheureuse affaire de la Chesapeak ý mit un obstacle que je regardai comme invincible, craignant en qualité de français d’être fait prisonier et que mon entreprise fût totalement anéantie.
Depuis cet instant mes moyens, votre Excellence, se sont épuisés et il ne me reste d’espoir pour l’accomplissement de mon projet que dans votre générosité et l’interrest que votre Gouvernement a déjà manifesté envers les Artistes de quelque mérite.
Il me semble donc, Votre Excellence, que malgré toutes les Entraves que j’éprouve la chose ne serait pas entièrement désespérée si elle daignait elle même ý prendre quelque part, et assister un homme qui n’a rien plus à cœur que l’élévation de L’Amérique: oui elle s’éffectuerait promptement et satisferait une infinité de personnes qui donneraient volontiers cent dollars pour en posseder un exemplaire, si vous daigniez la considérer comme une chose nationale dont elle porte éffectivement le caractere.
Voici, Votre Excellence, mes plans, 1o.  Vous me feriez la Grace de me procurer dans un batiment des Etats Unis un passage sans frais pour France et étendant plus loin vos faveurs me recommanderiez à Mr. Armstrong Embassadeur à Paris.
2o.  D’une autre manière, Je crois qu’il resulterait une branche de Commerce pour ce Pays, s’il se procurait quelque Cèlebres Graveurs et Imprimeurs en taille douce & en couleurs, dont le merite fixerait lattention du Public, et quant à moi j’ai pour eux de l’Employ pour toute leur vie.
Certainement ils ne seraient point à charge au Gouvernement parceque pendant qu’ils travailleraient au Siege D’York, je pourrais faire les Batailles de LExington, de Saratoga de Bunker Hill, enfin les plus propres à illustrer à perpétuité lhonneur Et la gloire de L’amérique et les y occuper à mes frais.
Il ne me faut pour cela, Votre Excellence, qu’un peu d’appui pour engager des hommes semblables et si nécessaires à se rendre incessament dans les Etats Unis qui semblent les attendre à bras ouverts et si vous écriviez à l’Embassadeur de se procurer immediatement ces sortes d’Artistes et les envoyer auprès de moi, On verrait sous votre Présidence Fleurir les Beaux Arts et la méchanique.  On verrait dis-je régner le Siecle D’Auguste,  Oui c’est à vous seul, Votre Excellence, que cette glorieuse chance est reservée; cueillez, cueillez ce fruit immortel qui remplira le cœur de vos Concitoyens et la posterité d’une reconnaissance sans borne.
C’est donc, Votre Excellence, un de ces deux plans que je prends la liberté de solliciter de votre bienfaisance; je n’emplois point comme vous le voyez, aucune recommandation, si ce n’est peut plus de 10,000 Américains qui voudraient avoir mon ouvrage, me reposant sur l’éfficacité de la vérité que J’expose et plus particulièrement sur vos Judicieuses Lumières.  Permettez moi d’Etre avec le plus profond respect De Votre Excellence Le très humble et tres obeissant Serviteur

Jn. Gis. RenaulsHistorical Drawer & author of the Siege of York



P. S.  je desirerais partir vers la fin de Mars Prochain et en avoir avis si c’etait un effect de votre bonté, à fin de faire mes preparations.

